             Case
               Case
                  1:18-cv-10757-KPF
                     1:18-cv-10757 Document
                                     Document
                                            1 5Filed
                                                  Filed
                                                     11/16/18
                                                        11/19/18Page
                                                                  Page
                                                                     1 of
                                                                        15of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x
John R. Elias, Insurance Commissioner of the
State of New Hampshire, as Liquidator of
The Home Insurance Company,                                                 Civ. No: ----   --   -
                                  Plaintiff,
                                                                            COMPLAINT
                 -and-
                                                                            JURY TRIAL
General Reinsurance Corporation A/S, as successor in                        DEMANDED
interest to North Star Reinsurance Corporation,

                                  Defendant.
------------------------------------------------------------------------x

                                                 PARTIES

        1.       The Home Insurance Company ("Home"), is an insurance company organized

and existing under the laws of New Hampshire, with its principal place of business in New York,

New York.

        2.       Home was declared insolvent and placed into liquidation pursuant to the June 13,

2003 Order of the New Hampshire Superior Court, Merrimack County (the "Liquidation Court").

Pursuant to the order of liquidation, the Liquidation Court appointed the New Hampshire

Insurance Commissioner (the "Commissioner") as the liquidator (the "Liquidator") of Home.

This action is being brought by the Commissioner solely in his capacity as Liquidator of Home.

        3.       Upon information and belief, defendant General Reinsurance Corporation ("Gen

Re") is an insurance company incorporated in the state of Delaware with its principal place of

business in Stamford, Connecticut.

                                    JURISDICTION AND VENUE

        4.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332. The

amount in controversy exceeds $75,000.
             Case
               Case
                  1:18-cv-10757-KPF
                     1:18-cv-10757 Document
                                     Document
                                            1 5Filed
                                                  Filed
                                                     11/16/18
                                                        11/19/18Page
                                                                  Page
                                                                     2 of
                                                                        25of 5



        5.      Gen Re is subject to personal jurisdiction in this district in that it is doing business

in this district and the instant dispute arises from Gen Re's transaction of business in this district.

        6.      Venue lies with this Court under 28 U.S.C. § 1391.

                                   NATURE OF THE ACTION

        7.      This is an action to recover reinsurance proceeds arising :fromthree reinsurance

contracts Gen Re's predecessor in interest, North Star Reinsurance Corporation ("North Star"),

issued to Home.

                                   FACTUAL BACKGROUND

        8.      Between February 1965 and February 1974, Home issued three three-year

insurance policies (the "Corning Policies") to Corning Glass Works, Inc. ("Coming").

        9.      Home purchased facultative reinsurance :fromNorth Star reinsuring the Corning

Policies.

        10.     Effective February 1, 1966, North Star issued to Home Facultative Reinsurance

Certificate No. NSF-5665, reinsuring Home in respect of Home Insurance Policy HEC 9544023,

which insured Corning for the period February 1, 1965 to February 1, 1968. A copy of

Certificate No. NSF-5665 is annexed hereto as Exhibit A.

        11.     Effective February 1, 1968, North Star issued to Home Facultative Reinsurance

Certificate No. NSF-6687, reinsuring Home in respect of Home Insurance Policy HEC 9559388,

which reinsured Corning for the period February 1, 1968 to February 1, 1971. A copy of

Certificate No. NSF-6687 annexed hereto as Exhibit B.

        12.     Effective February 1, 1971, North Star issued to Home Facultative Reinsurance

Certificate No. NSF-9040, reinsuring Home in respect of Home Insurance Policy HEC 9793492,

which insured Corning for the period February 1, 1971 to February 1, 1974. A copy of




                                                   2
           Case
             Case
                1:18-cv-10757-KPF
                   1:18-cv-10757 Document
                                   Document
                                          1 5Filed
                                                Filed
                                                   11/16/18
                                                      11/19/18Page
                                                                Page
                                                                   3 of
                                                                      35of 5



Certificate No. NSF-9040 is annexed hereto as Exhibit C.

        13.        Collectively, Certificate Nos. NSF-5665, NSF-6687, and NSF-9040 are referred

to herein as the "Facultative Reinsurance Certificates."

        14.        Home fulfilled all of its obligations under the Facultative Reinsurance Certificates

and paid all reinsurance premiums due.

        15.        Gen Re is the successor to North Star's obligations under the Facultative

Reinsurance Certificates.

        16.        Home's insured, Corning, was subject to thousands of asbestos-injury claims,

including claims (the "PCC Claims") arising from Unibestos, an asbestos-containing building

product manufactured by Pittsburgh Corning Company, a company owned by Coming and PPG

Industries, Inc.

        17.        Coming submitted a proof of claim in the Home liquidation proceeding for

insurance recoveries on the policies Home issued to Coming. The proof of claim included both

asbestos and non-asbestos claims, including the PCC Claims.

        18.        After mediation, the Liquidator and Corning entered a settlement agreement dated

November 13, 2017, providing for an allowance of $42 million on Corning's proof of claim,

subject to approval by the Liquidation Court. The settlement agreement was presented to the

Liquidation Court, and the Liquidation Court approved the settlement agreement and the $42

million allowance on January 6, 2018.

        19.        Following Home's settlement, it submitted reinsurance billings to Gen Re for

$4,318,121.90 for its share of the $42 million allowed to Coming.

        20.        Gen Re disputed payment of the PCC Claims portion of the reinsurance bills

submitted to it. Of the $4,318,121.90 owed, Gen Re agreed to pay $1,296,988, leaving an unpaid




                                                    3
          Case
            Case
               1:18-cv-10757-KPF
                  1:18-cv-10757 Document
                                  Document
                                         1 5Filed
                                               Filed
                                                  11/16/18
                                                     11/19/18Page
                                                               Page
                                                                  4 of
                                                                     45of 5



balance of $3,021,133.90.

       21.     Despite demands for payment, Gen Re refuses to pay the remaining

$3,021,133.90 owed to Home.

                                       COUNTI
                                  BREACH OF CONTRACT

       22.     Home repeats and realleges the foregoing paragraphs.

       23.     The Facultative Reinsurance Certificates oblige Gen Re, as the successor to North

Star, to indemnify Home for its share of the amounts allowed under the Corning Policies.

       24.     Despite billings in the ordinary course and demands for payment, and in breach of

its obligations, Gen Re has failed to pay $3,021,133.90 due to Home under the Facultative

Reinsurance Certificates.

       25.    Home has been damaged by Gen Re's breach in the amount of$3,021,133.90.

                                  REQUEST FOR RELIEF

       WHEREFORE, the Liquidator demands judgment against Gen Re as follows:

              (i)     Awarding compensatory damages in the amount of
                      $3,021,133.90;

              (ii)    Awarding costs, interest and attorneys' fees; and

              (iii)   Granting any other relief that the Court deems proper and
                      just.




                                               4
        Case
          Case
             1:18-cv-10757-KPF
                1:18-cv-10757 Document
                                Document
                                       1 5Filed
                                             Filed
                                                11/16/18
                                                   11/19/18Page
                                                             Page
                                                                5 of
                                                                   55of 5




Dated: New York, New York
       November 16, 2018




                                     FREEBORN & PETERS LLP.
                                     The Helmsley Building
                                     230 Park Avenue, Suite 630
                                     New York, New York 10169
                                     (212) 218-8760

                                     Attorneys for Plaintiff

                                     John R. Elias, Insurance Commissioner of the
                                     State of New Hampshire, solely as Liquidator of
                                     The Home Insurance Company




                                        5
